Name: Commission Regulation (EC) NoÃ 2279/2004 of 30 December 2004 amending Council Regulation (EC) NoÃ 747/2001 as regards the Community tariff quotas and reference quantities for certain agricultural products originating in the West Bank and the Gaza Strip
 Type: Regulation
 Subject Matter: agricultural activity;  Asia and Oceania;  international trade;  tariff policy
 Date Published: nan

 31.12.2004 EN Official Journal of the European Union L 396/38 COMMISSION REGULATION (EC) No 2279/2004 of 30 December 2004 amending Council Regulation (EC) No 747/2001 as regards the Community tariff quotas and reference quantities for certain agricultural products originating in the West Bank and the Gaza Strip THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 747/2001 of 9 April 2001 providing for the management of Community tariff quotas and of reference quantities for products eligible for preferences by virtue of agreements with certain Mediterranean countries and repealing Regulations (EC) No 1981/94 and (EC) No 934/95 (1), and in particular Article 5(1)(b) thereof, Whereas: (1) By its Decision of 22 December 2004 (2), the Council has concluded an Agreement in the form of an Exchange of Letters between the European Community and the Palestine Liberation Organisation (PLO) for the benefit of the Palestinian Authority of the West Bank and the Gaza Strip concerning reciprocal liberalisation measures and the replacement of the Protocols 1 and 2 to the EC-Palestinian Authority Interim Association Agreement. That new Agreement applies from 1 January 2005. (2) The new Protocol No 1 concerning the arrangements applicable to imports into the Community of agricultural products originating in the West Bank and the Gaza Strip hereinafter the new Protocol No 1, provides for new tariff concessions and changes to the existing concessions laid down in Regulation (EC) No 747/2001, some of which fall within Community tariff quotas and reference quantities. (3) To implement the tariff concessions provided for in the new Protocol No 1, it is necessary to amend Regulation (EC) No 747/2001. (4) For the purpose of calculating tariff quotas and reference quantities for the first year of application, it should be provided that, where the period for the quota or reference quantity starts before the date from which the new Agreement applies, the tariff quota volume and reference quantity are to be reduced in proportion to that part of the period which has already elapsed before that date. (5) In order to facilitate the management of certain existing tariff quotas and reference quantities provided for in Regulation (EC) No 747/2001, the quantities imported within the framework of those quotas and reference quantities should be taken into account for charging on the measures opened in accordance with Regulation (EC) No 747/2001, as amended by this Regulation. (6) In accordance with the new Protocol No 1, the tariff quota volumes for certain products should be increased twice. (7) Since the provisions provided for in this Regulation should apply from the date of application of the new Agreement, it is appropriate for this Regulation to enter into force as soon as possible. (8) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex VIII to Regulation (EC) No 747/2001 shall be replaced by the text set out in the Annex to this Regulation. Article 2 For the quota and reference quantity periods still open on 1 January 2005, the quantities which pursuant to Regulation (EC) No 747/2001 have been put into free circulation in the Community within the tariff quota and reference quantities with order numbers 09.1381, 18.0310, 18.0340 and 18.0380 shall be taken into account for charging on the tariff quota and reference quantities laid down in Annex VIII to Regulation (EC) No 747/2001, as amended by this Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 2004. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 109, 19.4.2001, p. 2. Regulation as last amended by Commission Regulation (EC) No 2256/2004 (OJ L 385, 29.12.2004, p. 24). (2) Not yet published in the Official Journal. ANNEX ANNEX VIII WEST BANK AND THE GAZA STRIP Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of the current regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. PART A: Tariff quotas Order No CN code Description of goods Quota period Quota volume (in tonnes net weight) Quota duty 09.1383 0409 00 00 Natural honey From 1.1 to 31.12.2005 500 Exemption From 1.1 to 31.12.2006 750 From 1.1 to 31.12.2007 and for each period thereafter from 1.1 to 31.12 1 000 09.1382 0603 10 Fresh cut flowers and flower buds of a kind suitable for ornamental purposes From 1.1 to 31.12.2005 2 000 Exemption From 1.1 to 31.12.2006 2 250 From 1.1 to 31.12.2007 and for each period thereafter from 1.1 to 31.12 2 500 09.1384 0712 31 00 0712 32 00 0712 33 00 0712 39 00 Mushrooms, wood ears (Auricularia spp.), jelly fungi (Tremella spp.) and truffles, dried From 1.1 to 31.12 500 Exemption 09.1385 0806 10 10 Fresh table grapes From 1.2 to 14.7.2005 1 000 Exemption From 1.2 to 14.7.2006 1 500 From 1.2 to 14.7.2007 and for each period thereafter from 1.2 to 14.7 2 000 09.1381 0810 10 00 Fresh strawberries From 1.11.2004 to 31.3.2005 1 680 Exemption From 1.11.2005 to 31.3.2006 2 500 From 1.11.2006 to 31.3.2007 and for each period thereafter from 1.11 to 31.3 3 000 09.1386 1509 10 Virgin olive oil From 1.1 to 31.12.2005 2 000 Exemption From 1.1 to 31.12.2006 2 500 From 1.1 to 31.12.2007 and for each period thereafter from 1.1 to 31.12 3 000 PART B: Reference quantities Order No CN code Taric subdivision Description of goods Reference quantity period Reference quantity volume (in tonnes net weight) Reference quantity duty 18.0310 0702 00 00 Tomatoes, fresh or chilled From 1.12.2004 to 31.3.2005 1 750 Exemption (1) From 1.12.2005 to 31.3.2006 and for each period thereafter from 1.12 to 31.3 2 000 18.0320 0709 30 00 Aubergines (eggplants), fresh or chilled From 15.1 to 30.4 3 000 Exemption 18.0330 ex 0709 60 Fruits of the genus Capsicum or of the genus Pimenta, fresh or chilled: From 1.1 to 31.12 1 000 Exemption 0709 60 10 Sweet peppers 0709 60 99 Other 18.0340 0709 90 70 Courgettes, fresh or chilled From 1.12 to 28/29.2 300 Exemption (1) 18.0350 0805 10 20 Fresh oranges From 1.1 to 31.12 25 000 Exemption (1) ex 0805 10 80 10 18.0360 ex 0805 20 10 05 Mandarins (including tangerines and satsumas); clementines, wilkings and similar citrus hybrids, fresh From 1.1 to 31.12 500 Exemption (1) ex 0805 20 30 05 ex 0805 20 50 07, 37 ex 0805 20 70 05 ex 0805 20 90 05, 09 18.0370 ex 0805 50 10 10 Lemons (Citrus limon, Citrus limonum), fresh From 1.1 to 31.12 800 Exemption (1) 18.0380 0807 19 00 Melons (excluding watermelons), fresh From 1.11 to 31.5 10 000 Exemption (1) The exemption applies only to the ad valorem duty.